TEEA'ITO~NEYGENE~AL
                    OF TEXAS

                                                   April 24, mm




HotiorableGeorge Ii.Sheppard
Comptrollsr~.ofFublio Aooounts
Austin, Texas


                                    GpiaioiIlo.O-662
                                    Be; m@Jhq twafg per oat m-s)
                                        tuoa due tmder Artiole 7047f
                                        under olraumsbpacer outlined.

       HO are ia reosipt of your letter of April 19, 1939, whereia you
onhlim the,follariag faotmr

        A* aa ad&ti~Lbgsoheme,    GamarPl Hillm Cw       8pbaa&oonte&
for the ~poSe   of in&wosi~,the~ rale of.Gold liedalFCl0w.i. Such atit'
is oondnoted at fha plaoe of businessof tha'LaudWdale-wght     Bwttio'.
Cmpany, 313 Pine Street, mrakan.      &the   entry blank is'priated +b
first four lines of a fim'lins ji8gle0 The la& lime ia lef+blaak for
the QontistelItto fill in* The signed eatry 'blankdth.the oaateatant's,
persion of the fifth line must %IJaooompanied by Ir sale8 slip qhoriq a
purohase of a saok of GoldMedal Kitchen Tesbd F‘lopt,0~' a haad dm
faoslmile of the Gold Medal gitohea Tested F'lmrSaok.

        First, seooad and third prizes.are affaredto the persoas subdb
Siag the beat enfries for the fifth lime~of the Jingle, ha mntest rules
advise that origiaality, U,iqUCQ,eS8, and ad=n%isingvaluedll    lm ocmsid-
erod ti the judges fn reaohing isheirdsoision. It is further Kovided
that fhe,Winners thereby permit use of riming last lima aad their aames
@id rddressea in radio or printed advertising, should the apoasors de&da
to nuke use gf them.

        You request our opi.miona8 to whether the pisee era taxable under
tiiole 7047f, BeviSa Civil Statut&s of Tokae, aad ifso; %heth&i the
General Hills Campaxq or the Iauderdale-&light Eleatric Compp~p hisrespnmi-
ble for the tax.

        ti our opimioa No. G=37S,add&sed to you, dated Maroh 16, 1939,
we pointed outthatnnder%hhe tenna of Article 7047faoteris      duewhen
the parson reoelving the prize has paid a ohargs addltdonal to that paid
liyother patrons. He further expressed fhwoplaioa that tha work ohar e
might iaolude mosey, or q   other artiole ,ofvalue; or it night lno
                                                                  T+ u e
skilledor uamldllsd labor, a poem, sss~ or motBo, a painting or other
pisoe of art. In short, that algrthiagof value would snffioe, prwlded
the same met the test of being a bona fide ootisiderationpasedng frm the
                                  -
Hon. George H. Sheppard, page 2 (O-662)



reoeivur to the giver of the prize, a oonsideratioa not reoelvsd by,the
giver from other patrons of the business. Without disoussiag the matter
at length, mo would point out to yvu that the three persons submitting
the best fifth liae.for the jingle would be delivering consideration which
the giver of the prims would not be reaeiving fromthe other patrons.

        Therefore, if the plan is conducted as advertised, no taxes will
b, due upon the prims givem away in oonneotion withthe same.

                                                   Youl73very truly

                                            AlTORH!ZYGEREFULOF   TEXAS

                                            % /a/ Gleaa B. Lawis '


                                                     Glenn R. Lewis
                                                         AssIstant




                                      . .